This is a similar case to that of State ex rel. Miller v.Bell, ante p. 279, 289 P. 25.
In this case there are two counts in the information, alleging that relators, at different dates, in Snohomish county did unlawfully and feloniously carry about with them for the purpose of unlawful *Page 697 
sale a quantity of intoxicating liquor, other than alcohol, to wit, about five gallons of moonshine whisky.
For the reasons stated in the case of State ex rel. Miller v.Bell, supra, the alternative writ is quashed and the peremptory writ denied.